In a proceeding pursuant to section 618 of the Insurance Law for leave to sue the Motor Vehicle Accident Indemnification, Corporation, the appeal is from an order of the Supreme Court, Kings County (Bellard, J.), dated June 4, 1981, which, after a hearing, granted the application. Order reversed, on the law, without costs or disbursements, and application denied. Plaintiff was allegedly injured by a motor vehicle while she was walking. Although the operator of the vehicle drove the plaintiff home and left her name and telephone number, the information was soon discovered by the plaintiff to be false. Nevertheless, the accident was not reported to the police until 27 days after the occurrence. While the driver did not leave the scene of an accident without stopping (cf. Vehicle and Traffic Law, § 600), the fact that her identity was not established places this matter within the Motor Vehicle Accident Indemnification Corporation Law (see Insurance Law, § 618, subd [b], par [1]; Matter of Riemenschneider [MVAIC], 26 AD2d 309; Matter of Casanova v MVAIC, 36 Misc 2d 489). Under the circumstances of this case, however, plaintiff has failed to demonstrate that the police report was made “as soon as was reasonably possible” (see Insurance Law, § 608, subd [b]; Dimas v MVAIC, 18 AD2d 761; Matter of Bonavisa v MVAIC, 21 Misc 2d 963). Damiani, J. P., Thompson, Bracken and Boyers, JJ., concur.